652 So. 2d 980 (1995)
Ricardo Lopez JOHNSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 95-572.
District Court of Appeal of Florida, Fifth District.
April 7, 1995.
Ricardo Lopez Johnson, Punta Gorda, pro se.
No appearance for respondent.
PER CURIAM.
The number thirteen proves unlucky for petitioner. That is the number of times he has attempted to attack in this court his 1989 conviction and sentence for attempted murder. "Enough is enough." Isley v. State, 652 So. 2d 409 (Fla. 5th DCA 1995). The petition for writ of habeas corpus is denied. In order to protect the limited judicial resources available to our citizens, we further prohibit petitioner from filing any further pro se pleadings with this court concerning his 1989 conviction and sentence. In re Anderson, ___ U.S. ___, 114 S. Ct. 2671, 129 L. Ed. 2d 807 (1994).
WRIT DENIED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.